 1                                                                         Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                           Plaintiff,                      No. 2:19-cv-325-BJR
10
                   v.
                                               DEFAULT JUDGMENT AND ORDER
11
     CHRISTINE REEVES, also known as CHRISTINE FOR PERMANENT INJUNCTION
          NEWMAN
12
            and
13
     VCARE USA LLC,
14
                           Defendants.
15

16
            Plaintiff, the United States of America, has filed a Motion for Entry of Default
17
     Judgment and Order for Permanent Injunction pursuant to Fed. R. Civ. P. 55(b), Fed. R. Civ. P.
18
     65, and 18 U.S.C. § 1345 against Defendants Christine Reeves, also known as Christine
19
     Newman, and VCare USA LLC (hereinafter “Defendants”), based on Defendants’ violations of
20
     18 U.S.C. §§ 1343 and 1956.
21
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
22
            The Court, having considered the Complaint; the Motion for Entry of Default Judgment
23
     and Order for Permanent Injunction, the declaration, and memorandum of points and


     DEFAULT JUDGMENT AND                                   UNITED STATES DEPARTMENT OF JUSTICE
     ORDER FOR PERMANENT INJUNCTION - 1                              Consumer Protection Branch
     CASE NO. 2:19-cv-325-BJR                                   P.O. Box 386, Washington, DC 20044
                                                                           (202) 616-0295
 1   authorities filed in support thereof; the United States’ Status Update; the Clerk of Court’s Order

 2   of Default; and the declarations, exhibits, and memorandum of points and authorities filed in

 3   support of the United States’ Motion for Entry of Preliminary Injunction, and being otherwise

 4   advised, finds that:

 5       1. This Court has jurisdiction over this action under 18 U.S.C. § 1345 and 28 U.S.C.

 6   §§ 1331 and 1345.

 7       2. The United States District Court for the Western District of Washington is a proper

 8   venue for this action under 28 U.S.C. § 1391(b)(2) because Defendants are residents of this

 9   district and because a substantial part of the events or omissions giving rise to this Complaint

10   occurred in this district.

11       3. The Complaint states a claim upon which relief may be granted against Defendants

12   under 18 U.S.C. § 1345.

13       4. Defendants were properly served with notice of the lawsuit on March 20, 2019.

14       5. Defendants have failed to answer or otherwise defend this action.

15       6. The Clerk of the Court properly entered a default against Defendants on July 29, 2019.

16       7. Because Defendants have defaulted, all allegations in the Complaint (other than

17   allegations relating to the amount of damages, if any) are taken as true.

18       8. As alleged in the Complaint, Defendants have participated in and have knowingly and

19   willingly acted in furtherance of an ongoing wire fraud scheme. The scheme preys upon

20   consumers across the United States—disproportionately elderly individuals—by having

21   overseas telemarketers misrepresent themselves as technicians for legitimate and well-known

22   computer companies, such as Microsoft, Yahoo, and Google, and claim that victims’ personal

23   computers are infected by a computer virus or other security threat and require immediate and



      DEFAULT JUDGMENT AND                                   UNITED STATES DEPARTMENT OF JUSTICE
      ORDER FOR PERMANENT INJUNCTION - 2                              Consumer Protection Branch
      CASE NO. 2:19-cv-325-BJR                                   P.O. Box 386, Washington, DC 20044
                                                                            (202) 616-0295
 1   expensive measures to respond to the threat and protect their systems going forward. The

 2   schemers persuade victims to pay considerable sums of money for purported technical services

 3   to address the false threats. Victims are told to send their payments to domestic entities that

 4   include Defendants in the present case. Defendants in this case have opened multiple bank

 5   accounts in Washington State to deposit these fraudulent proceeds, much of which they then

 6   transmit to their overseas affiliates through international transactions.

 7      9. As alleged in the Complaint, Defendants have engaged in such financial transactions,

 8   and have transported, transmitted, or transferred funds from a place in the United States to or

 9   through a place outside the United States, with the intent to promote the carrying on of wire

10   fraud contrary to 18 U.S.C. § 1343. Defendants have thus engaged in money laundering

11   contrary to 18 U.S.C. § 1956(a)(1)(A)(i) and in international money laundering contrary to 18

12   U.S.C. § 1956(a)(2)(A).

13      10. As alleged in the Complaint, Defendants have engaged in such financial transactions,

14   and have transported, transmitted, or transferred funds from a place in the United States to or

15   through a place outside the United States, knowing that the funds involved represent the

16   proceeds of some form of unlawful activity and knowing that such financial transactions and

17   such transportation, transmission or transfer are designed in whole or in part to conceal or

18   disguise the nature, the location, the source, the ownership, or the control of the proceeds of

19   wire fraud contrary to 18 U.S.C. § 1343, and have thus engaged in money laundering contrary

20   to 18 U.S.C. § 1956(a)(1)(B)(i) and in international money laundering contrary to 18 U.S.C.

21   § 1956(a)(2)(B)(i).

22      11. The Court finds that absent a permanent injunction, Defendants are likely to resume the

23   activities underlying the Complaint. Defendants’ history of fraudulent and money laundering



      DEFAULT JUDGMENT AND                                     UNITED STATES DEPARTMENT OF JUSTICE
      ORDER FOR PERMANENT INJUNCTION - 3                                Consumer Protection Branch
      CASE NO. 2:19-cv-325-BJR                                     P.O. Box 386, Washington, DC 20044
                                                                              (202) 616-0295
 1   activity establishes an unacceptable risk that, absent a permanent injunction, they will continue

 2   committing wire fraud and banking law violations.

 3      12. In a case involving statutory enforcement under a statute that authorizes injunctive

 4   relief, the government need not establish the traditional showing of irreparable injury to obtain

 5   an injunction. FTC v. Consumer Defense, LLC, 926 F.3d 1208, 1214 (9th Cir. 2019) (issued

 6   June 17, 2019).

 7      13. Accordingly, a permanent injunction constraining Defendants’ future activities and

 8   ensuring they cannot continue using the tools of their fraud and money laundering scheme is

 9   warranted.

10      14. This Court has the authority to issue this Default Judgment and Order for Permanent

11   Injunction pursuant to 18 U.S.C. § 1345 and Federal Rules of Civil Procedure 55(b) and 65.

12                                                ORDER

13                                    PROHIBITED ACTIVITIES

14          IT IS HEREBY ORDERED that Petitioner’s Motion for Entry of Default Judgment

15   and Permanent Injunction is GRANTED. IT IS FURTHER ORDERED that Defendants,

16   their agents, officers, and employees, and all other persons or entities in active concert or

17   participation with them, are permanently restrained from:

18          1.      committing wire fraud, as defined by 18 U.S.C. § 1343;

19          2.      committing money laundering, as defined by 18 U.S.C. § 1956;

20          3.      maintaining and doing business through the use of the domain

21          “vcareusallc.com,” including any website;

22          4.      using any email within the domain “@vcareusallc.com” for any purpose;

23



      DEFAULT JUDGMENT AND                                    UNITED STATES DEPARTMENT OF JUSTICE
      ORDER FOR PERMANENT INJUNCTION - 4                               Consumer Protection Branch
      CASE NO. 2:19-cv-325-BJR                                    P.O. Box 386, Washington, DC 20044
                                                                             (202) 616-0295
 1        5.     impersonating any other technology company, or accepting or transmitting any

 2        consumer payments on behalf of or for the benefit of any person who impersonates any

 3        other technology company;

 4        6.     engaging in telemarketing activity that claims that a consumer’s computer has

 5        been hacked or has a virus or other security-related infection, or accepting or

 6        transmitting any consumer payments on behalf of or for the benefit of any person who

 7        engages in such telemarketing activity;

 8        7.     accepting or transmitting any consumer payments related to purported technical-

 9        support services; and

10        8.     failing to preserve records of any nature related to Defendants’ business,

11        financial, and accounting operations.

12

13        ORDERED at Seattle this 15th day of October, 2019.

14



                                                        A
15

16
                                                        Barbara Jacobs Rothstein
17                                                      U.S. District Court Judge

18

19

20

21

22

23



     DEFAULT JUDGMENT AND                                  UNITED STATES DEPARTMENT OF JUSTICE
     ORDER FOR PERMANENT INJUNCTION - 5                             Consumer Protection Branch
     CASE NO. 2:19-cv-325-BJR                                  P.O. Box 386, Washington, DC 20044
                                                                          (202) 616-0295
 1   Presented by:

 2   s/ Daniel K. Crane-Hirsch
     DANIEL K. CRANE-HIRSCH
 3   Consumer Protection Branch
     United States Department of Justice
 4   P.O. Box 386
     Washington, DC 20044
 5   Tel.: 202-616-8242
     Fax: 202-514-8742
 6   Email: daniel.crane-hirsch@usdoj.gov

 7   s/ Kayla C. Stahman
     KAYLA C. STAHMAN, CA #228931
 8   Assistant United States Attorney
     United States Attorney’s Office
 9   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
10   Phone: 206-553-7970
     Fax:     206-553-4067
11   Email: kayla.stahman@usdoj.gov

12

13

14

15

16

17

18

19

20

21

22

23



     DEFAULT JUDGMENT AND                   UNITED STATES DEPARTMENT OF JUSTICE
     ORDER FOR PERMANENT INJUNCTION - 6              Consumer Protection Branch
     CASE NO. 2:19-cv-325-BJR                   P.O. Box 386, Washington, DC 20044
                                                           (202) 616-0295
